DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-10 are cancelled.
Claim 7 is pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 7 recites “obtaining a power supply module detected module of the power supply module.” It seems that there is translation error. For examination purpose, the examiner would read it as -- obtaining a detected temperature of the power supply module -- based on the disclosure of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altmejd (US 7036030 B1), in view of Luo et al. (hereinafter Luo1) (US 20180321735 A1).
As to claim 7, Altmejd teaches a temperature control method, adapted to a temperature control system that is adapted to a central processing unit powered by a power supply module of an electronic device [col. 2, lines 7-14], comprising: 
setting a target temperature of the CPU [col. 4, lines 24-26: “A desired operating temperature for the processor is determined, at 304. The desired operating temperature may be retrieved from a memory, such as a lookup table…”]; 
obtaining a detected temperature of the CPU [col. 4, lines 19-20: “a temperature reading of the processor is taken, at 302.”] [col. 3, lines 58-59: “During operation, the temperature sensor 214 takes a temperature measurement reading for the CPU 202…”]; and 
adjusting a control parameter of the power supply module based on a first temperature difference between the target temperature of the CPU and the detected temperature of the CPU [col. 4, lines 36-41: “The measured temperature reading is compared to the desired operating temperature to determine a temperature difference, at 306. If the temperature difference is positive…and the voltage applied to the processor is increased at 312.” Col. 4, lines 46-49: “If the temperature difference is negative…and the voltage applied to the processor is decreased, at 318.”] [col. 3, lines 54-57: “The power supply 212 modifies the voltage level of the applied voltage 230 based on a desired voltage indicated by the voltage/power control signal 228 from the control logic 210.”].
Altmejd does not teach setting a target temperature of the power supply module, and obtaining a detected temperature of the power supply module.
Luo teaches setting a target temperature of the power supply module [0033: “Pre-defined temperature value 354 is a threshold temperature value that VR 210 uses to determine when to start decreasing the magnitude of the amount of load current…Pre-defined temperature value 354 is a specific operating temperature that is determined by a manufacture based on testing.”]; and obtaining a detected temperature of the power supply module [0030: “Temperature sensor 216 can provide an electrical signal that corresponds to the temperature of VR 210.”].
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of sensing the temperature of the power supply as suggested in Luo into  Altmejd to improve the thermal management. One having ordinary skill in the art would have been motivated to make such modification to achieve maximum processor performance by adding a consideration of a thermal condition of the power supply.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Luo was cited as a prior art in the last office action mailed on 03/30/2022.